 Case 8:20-mc-00127-JLS-JDE Document 46 Filed 01/21/21 Page 1 of 1 Page ID #:2157

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
  Case No.           2:20-mc-00127-JLS (JDEx)                                         Date    January 21, 2021
  Title              HMD Global Oy, Movant, v. Acacia Research Corporation, Respondent,

 Present: The Honorable            John D. Early, United States Magistrate Judge
                      Maria Barr                                                      CS 01/21/21
                     Deputy Clerk                                          Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                     Matthew S. Warren                                      Jeffrey R. Bragalone
                      Maissa Chouraki                                      Stephanie Renee Wood


Proceedings:                   Hearing re Motion re Subpoena [1] and Motion to Transfer [25]



      Case called. Counsel state appearances. The Court states its tentative ruling regarding the
Motion to Transfer [Dkt. 25] and hears argument focusing on the Motion to Transfer [Dkt. 25].
Following argument, the Motions [Dkt. 1, 25] stand submitted. No further briefing is authorized
without prior order of the Court.




                                                                                                       :    15

                                                                 Initials of Clerk:          mba




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                       Page 1
